DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. [U.S. 2016/0352050].
Regarding claim 1, Hu discloses an electrical plug, comprising: a plug housing (fig. 2; 30, 50, 50’) having a first outer housing part (fig. 2; 30) and a second outer housing part (fig. 2; 50, 50’) separate from the first outer housing part (30), the first outer housing part (30) and the second outer housing part (50, 51) are each at least partly metallic (30, 50, 50’ are part of the grounding path); an earthing contact (fig. 1; 21) disposed in the plug housing (30, 50, 50’); and an earthing connection element (fig. 2; 6) separate from and electrically connected to the earthing contact (21, see fig. 6) and disposed in the plug housing (30, 50, 50’), the earthing connection element (6) has an elongated base web (fig. 2; 61) left 612 and right 614) extending from opposite sides of the base web (61) relative to a longitudinal axis (front to back or mating axis) of the base web (61), each of the wing elements (left 612 and right 614) is convexly curved (fig. 7, with respect to 30 and 50, 50’), wherein at least one of the wing elements (612) electrically contacts the first outer housing part (30) to form an earthing connection, and at least one of the wing elements (614) electrically contacts the second outer housing part (50, 50’) to form an earthing connection (see fig. 7).

Regarding claim 2, Hu discloses wherein the earthing connection element (6) is formed in a single piece as a molded and bent part (see fig. 2).

Regarding claim 13, Hu discloses an insulating body (fig. 2; 1) having a tubular shape and in which a plurality of electrical contacts (fig. 2; 20) are received, the insulating body (1) is arranged in the plug housing (1).

Regarding claim 16, Hu discloses a joining flange (fig. 2; 613) separate from the first outer housing part (30) and the second outer housing part (50, 50’) and connected to the second outer housing part (50, 50’; electrically), the joining flange (613) is at least partly metallic (same material as 6).

Regarding claim 21, Hu discloses an electrical plug, comprising: a plug housing (30, 50, 50’) having a first outer housing part (30) and a second outer housing part (50, 50’) separate from the first outer housing part (30), the first outer housing part (30) and the second outer housing part (50, 50’) are each at least partly metallic; an earthing contact (21) disposed in the plug housing (30, 50, 50’); and an earthing connection element (6) separate from and electrically connected to the earthing contact (21) and disposed in the plug housing (30, 50, 50’), the earthing connection element (6) having a base (61) 

Regarding claim 22, Hu discloses an electrical plug, comprising: a plug housing (30, 50, 50’) having a first outer housing part (30) and a second outer housing part (50, 50’) separate from the first outer housing part (30), the first outer housing part (30) and the second outer housing part (50, 50’) are each at least partly metallic; an earthing contact (21) disposed in the plug housing (30, 50, 50’); and an earthing connection element (6) separate from the earthing contact (21) and disposed in the plug housing (30, 50, 50’), the earthing connection element (6) directly contacts and is electrically connected to each of the earthing contact (21), the first outer housing part (30), and the second outer housing part (50, 50’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [U.S. 2016/0352050] in view of Peng et al. [U.S. 9,728,899].
Hu discloses all of the claims limitations except a tubular insulating body, at least one of the wing elements has a coupling hole receiving a coupling pin of the tubular insulating body.
lateral protrusions close to 73) has a coupling hole (fig. 1; 74) receiving a coupling pin (fig. 1; P) of the tubular insulating body (5, 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a tubular insulating body, at least one of the wing elements has a coupling hole receiving a coupling pin of the tubular insulating body as suggested by Peng for the benefit of providing increased retention strength once the connector is assembled.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [U.S. 2016/0352050] in view of Kawai et al. [U.S. 5,151,033].
Hu discloses all of the claims limitations except wherein the earthing connection element is arranged on an outside of the insulating body and is retained on the insulating body in a clamping manner.
However Kawai teaches the earthing connection element (23) is arranged on an outside (fig. 2; 24 of 23) of the insulating body (7) and is retained on the insulating body (7) in a clamping manner (fig. 17; clamped between 6 and 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the earthing connection element is arranged on an outside of the insulating body and is retained on the insulating body in a clamping manner as suggested by Kawai for the benefit Kawai for the benefit improving the grounding/earthing connection with parts of the connector.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [U.S. 2016/0352050] and Kawai et al. [U.S. 5,151,033] as applied to claim 14 above, and further in view of Bartholoma et al. [U.S. 7,537,466].
Hu and Kawai disclose all of the claim limitations except wherein the insulating body has a downwardly open furrow receiving a base web of the earthing connecting element .
Bartholoma teaches the insulating body (fig. 1; 3) has a downwardly open furrow (fig. 1; 8, opening of 8 extends downwardly) receiving a base web (fig. 1; 10) of the earthing connecting element (fig. 1; 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the earthing connection element is arranged on an outside of the insulating body and is retained on the insulating body in a clamping manner and the insulating body has a downwardly open furrow receiving a base web of the earthing connecting element as suggested by Bartholoma for the benefit of optimizing a grounding path between different grounding parts.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Hu et al. [U.S. 2016/0352050] in view of Honma et al. [U.S. 5,240,424].
Hu discloses all of the claim limitations except a metallic contact element disposed between the second outer housing part and the joining flange, the metallic contact element is a segmented contact ring electrically connected to the second outer housing part and the joining flange.
However Honma teaches a metallic contact element (fig. 5a; 21, made of stainless steel) disposed between the second outer housing part (fig. 11a; 272) and the joining flange (fig. 11a; 274), the metallic contact (21) element is a segmented contact ring electrically connected to the second outer housing part (272) and the joining flange (274).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Hu et al. [U.S. 2016/0352050] in view of Quero et al. [U.S. 10,153,595].
Hu discloses all of the claim limitations except wherein the first outer housing part has a lug engaging a lug receptacle of the second outer housing part.
However Quero teaches the first outer housing part (fig. 1; 7) has a lug (fig. 1; 18, 17) engaging a lug receptacle (fig. 1; 16, 15) of the second outer housing part (fig. 1; 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention to incorporate the first outer housing part has a lug engaging a lug receptacle of the second outer housing part as suggested by Quero for the benefit of providing improved and stronger mechanical connections between housing parts of a connector.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Hu et al. [U.S. 2016/0352050] in view of Finona [U.S. 9,819,099].
Hu discloses all of the claim limitations except wherein a longitudinal axis of a first joining region of the first outer housing part is oriented at an angle of between 60° and 120° to a longitudinal axis of a second joining region of the second outer housing part.
However Finona teaches a longitudinal axis (fig. 2; vertical axis of 110) of a first joining region (fig. 2; 112) of the first outer housing part (fig. 2; 110) is oriented at an angle of between 60° and 120° to horizontal central axis of 130) of a second joining region (fig. 2; 137) of the second outer housing part (fig. 2; 130).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention to incorporate a longitudinal axis of a first joining region of the first outer housing part is oriented at an angle of between 60° and 120° to a longitudinal axis of a second joining region of the second outer housing part as suggested by Finona for the benefit of providing improved and stronger mechanical connections between housing parts of a connector.

Allowable Subject Matter
Claims 3, 4, 7-9, 11, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. Upon further review of reference Hu, it is determined that previously indicated allowable claim 6 is disclosed in the primary reference Hu. Therefore amended claim 1 and new independent claims 21 and 22 are rejected by Hu, please see 102 and 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831